Exhibit 10.33 PROMISSORY NOTE May 15, 2008 Matawan, New Jersey $35,000 FOR VALUE RECEIVED, the undersigned, THOMAS PHARMACEUTICALS, LTD., a New Jersey corporation (the “Company”), promises to pay JEROME MAHONEY, an individual (the “Lender”) with offices at 750 Highway 34, Matawan, NJ 07747 or other address as the Lender shall specify in writing, the principal sum of Thirty-Five Thousand Dollars ($35,000) and interest at the annual rate of three percent (3%) on the unpaid balance pursuant to the following terms: NOW, THEREFORE, in consideration of the foregoing the undersigned, the Company agrees to the following terms pursuant to this promissory note as set forth below: 1.Principal and Interest.For value received, the Company hereby promises to pay to the order of the Lender in lawful money of the United States of America and in immediately available funds the principal sum of Thirty-five Thousand Dollars ($35,000), plus accrued interest at the rate of three percent (3%) per annum. 2.Maturity Date.This Promissory Note and accrued interest shall be due and payable May 14, 2013. 3.Waiver and Consent.To the fullest extent permitted by law and except as otherwise provided herein, the Company waives demand, presentment, protest, notice of dishonor, suit against or joinder of any other person, and all other requirements necessary to charge or hold the Company liable with respect to this Promissory Note. 4.Costs, Indemnities and Expenses.In the event of default as described herein, the Company agrees to pay all reasonable fees and costs incurred by the Lender in collecting or securing or attempting to collect or secure this Promissory Note, including reasonable attorneys’ fees and expenses, whether or not involving litigation, collecting upon any judgments and/or appellate or bankruptcy proceedings.The Company agrees to pay any documentary stamp taxes, intangible taxes or other taxes which may now or hereafter apply to this Promissory Note or any payment made in respect of this Promissory Note, and the Company agrees to indemnify and hold the Lender harmless from and against any liability, costs, attorneys’ fees, penalties, interest or expenses relating to any such taxes, as and when the same may be incurred. 5.Event of
